Order entered December 29, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-20-00313-CR
                                No. 05-20-00316-CR
                                No. 05-20-00317-CR

                       HARVEY LEWIS SIMS, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

              On Appeal from the 219th Judicial District Court
                            Collin County, Texas
           Trial Court Cause No. 219-83735-2018 (counts 1, 10 & 7)

                                      ORDER

      Before the Court is the State’s December 23, 2020 second motion for an

extension of time to file its brief. We GRANT the motion and ORDER the brief

received with the motion filed as of the date of this order.

                                               /s/   BILL PEDERSEN, III
                                                     JUSTICE